Citation Nr: 0946510	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  08-16 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for deep vein thrombosis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service in the Navy from June 1968 
to May 1972.  The appellant served in the National Guard, 
including active duty for training (ACDUTRA) service from 
June 10, 2006 through June 24, 2006. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.
 

FINDING OF FACT

The evidence establishes that the appellant's right leg deep 
vein thrombosis initially clinically manifested during the 
appellant's two-week annual period of active duty for 
training service in June 2006.


CONCLUSION OF LAW

Right leg deep vein thrombosis was incurred in active 
service.  38 U.S.C.A. §§ 101(21) and (24), 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

The appellant's claim has been granted, as discussed below.  
As such, the Board finds that any error related to the VCAA 
is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009); Mlechick v. Mansfield, 503 F.3d 1340 
(2007).

II.  Service Connection

The appellant has asserted that he incurred deep vein 
thrombosis with bilateral leg swelling during a period of 
active duty for training service.  For the reasons that 
follow, the Board concludes that service connection is 
warranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d).  
ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state, under 
32 U.S.C. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c)(3).  INACDUTRA includes service 
with the Army National Guard of any State (other than full-
time duty) under section 316, 502, 503, 504, or 505 of title 
32, or the prior corresponding provisions of law.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The record establishes that the appellant was diagnosed with 
deep vein thrombosis in June 2006 and continues to be treated 
for the condition.  A June 11, 2006 private medical record 
indicates the appellant was specifically diagnosed with deep 
venous thrombosis of the right lower extremity.  The 
appellant's VA treatment records from June 2006 to April 2008 
show the appellant has been continuously treated with 
anticoagulant medication since that time.  Therefore, the 
Board finds that the first element of a service connection 
claim, that of a current disability, has been met for the 
appellant's claim.

The appellant received orders in January 2006 to attend 
annual training for two weeks from June 10, 2006 through June 
24, 2006.  The January 2006 orders indicate that the training 
was under authority of 32 U.S.C. § 503.  Thus, the appellant 
was on ACDUTRA in June 2006.  Consequently, service 
connection may be granted for a disability resulting from a 
disease or injury incurred or aggravated by the appellant 
while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106.

The appellant arrived on ACDUTRA on June 10, 2006.  According 
to his June 2006 claim, the appellant walked approximately 
five miles on the first day of training.  He woke up on June 
11, 2006, with pain and swelling in his right leg.  He 
reported to the medical clinic and, according to the June 
11th record of medical care, his right leg was swollen and 
hard from the knee down to the ankle.  The National Guard 
medical record noted that the diagnosis was possible deep 
vein thrombosis.  The appellant was transported to Muskogee 
Regional Medical Center for further evaluation and treatment.  
The June 11, 2006, hospital medical record indicates the 
appellant was diagnosed with deep venous thrombosis of the 
right lower extremity and admitted.  An ultrasound on the 
same date found there was minimal venous flow in the 
peripheral portion of the right mid superficial femoral vein, 
which was consistent with deep vein thrombosis.  Additional 
tests on June 12, 2006, confirmed deep venous thrombosis and 
showed the appellant had bilateral segmental and subsegmental 
pulmonary emboli.  A June 11, 2006, statement of medical 
examination and duty status indicated the deep vein 
thrombosis was incurred in the line of duty while the 
appellant was on ACDUTRA.   The appellant was discharged from 
the hospital on June 19, 2006, and returned to ACDUTRA, with 
a physician's note stating that he should be on light duty 
with no running or marching.  

The record indicates that the appellant did not have a 
history of deep vein thrombosis prior to his arrival at 
ACDUTRA in June 2006.  There is no record of deep vein 
thrombosis in his VA treatment records prior to June 2006.  A 
physician's assistant, K.G., submitted a letter dated in 
February 2008 stating that she saw the appellant in early 
June 2006 for an annual medical certificate at the training 
site's medical clinic.  She notes that at that time, the 
appellant did not have any pre-existing medical problems.  
She states that, in her opinion, his medical condition 
involving deep venous thrombosis was not a pre-existing 
medical condition.  The appellant's annual medical review 
certificate, dated June 10, 2006, indicates the appellant was 
deemed fully fit.  In a January 2007 statement, the 
appellant's Master Sergeant at the time of the incident 
states that the appellant has always been very active and in 
good physical shape as appropriate for his age and would 
average about 20 miles a week in training.  He states that he 
does not believe the injury could be a pre-existing condition 
on the grounds that the appellant has never been anything but 
active and uncomplaining of any injuries or illnesses.  

The evidence of record establishes that deep vein thrombosis 
first manifested while on active duty for training and did 
not pre-exist that manifestation.  The appellant continues to 
take medication for deep vein thrombosis and therefore has a 
current disability.  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
Board finds that the evidence of record supports a finding 
that the appellant's right leg deep vein thrombosis was 
incurred in active service.  In the absence of any evidence 
to the contrary and with resolution of doubt in favor of the 
appellant, the Board concludes that service connection is 
warranted for right leg deep vein thrombosis.       


ORDER

Entitlement to service connection for right leg deep vein 
thrombosis is granted.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


